Citation Nr: 0605766	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for a bilateral foot disorder.

2.  Entitlement to a combined disability evaluation in excess 
of 60 percent from February 28, 1991.

3.  Entitlement to a combined disability evaluation in excess 
of 70 percent from September 10, 2001.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee Wisconsin, which granted service connection for 
a bilateral foot disorder.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  A formal or informal claim for service connection for a 
bilateral foot disorder was not received prior to the 
informal claim filed on February 28, 1991.

2.  A rating decision dated in January 2003 granted service 
connection for a bilateral foot disorder effective from 
February 28, 1991.

3.  As of February 28, 1991, the veteran was assigned a 40 
percent disability evaluation for his back disorder, a 20 
percent disability evaluation for his right knee disorder, a 
10 percent disability evaluation for his bilateral toe and 
foot disorder, and a noncompensable evaluation for his tinea 
pedis.  

4.  From September 10, 2001, the veteran was assigned a 40 
percent disability evaluation for his back disorder, a 20 
percent disability evaluation for his right knee disorder, a 
30 percent disability evaluation for his bilateral toe and 
foot disorder, and a noncompensable evaluation for his tinea 
pedis.  

CONCLUSIONS OF LAW

1.  The requirements for an effective date prior February 28, 
1991, for the grant of service connection for a bilateral 
foot disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2005).  

2.  Entitlement to a combined disability evaluation in excess 
of 60 percent from February 28, 1991, is not shown as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.25 (2005).

3.  Entitlement to a combined disability evaluation in excess 
of 70 percent from September 10, 2001, is not shown as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.25(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claims currently on 
appeal.  However, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law. The notice provisions and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004). As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

I.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In this case, the veteran filed an application for 
compensation or pension in May 1968 in which he indicated 
that he had a swollen foot as a result of an accident that 
occurred on February 20, 1968.  He was subsequently afforded 
a VA examination in July 1968 at which time he was diagnosed 
with a history of a fracture of the great toe with traumatic 
arthritis of the interphalangeal joint.  An August 1968 
rating decision granted service connection for residuals of a 
fracture of a right great toe with traumatic arthritis of the 
interphalangeal joint and assigned a 10 percent disability 
evaluation effective from April 18, 1968.  

The veteran was provided a VA review examination in July 1973 
during which he complained of soreness and numbness of the 
right foot.  The examiner indicated that there was no 
demonstrable diagnosis for status post fracture of the right 
great toe.  A rating decision dated in August 1973 
subsequently assigned the veteran a noncompensable evaluation 
effective from November 1, 1973, for his right great toe 
disability noting that there was no symptomatology.  

The veteran submitted a statement on February 28, 1991 in 
which he disagreed with the reduction of the disability 
evaluation assigned for his residuals of a fracture, right 
great toe.  He also noted that he had poor circulation in his 
right foot and stated that he almost lost his foot when it 
froze as a result of his condition.  

The veteran was afforded a VA examination in March 1991 at 
which time he complained of fallen arches and pain in his 
feet as well as numbness in his right foot.  

The veteran submitted a statement in April 1991 in which he 
indicated that he had been in an accident during his military 
service.  He stated that he had injured his right foot, right 
knee, right hip, and right shoulder during that accident, and 
he claimed that he had since developed various problems, 
including bad circulation in his lower extremities, frostbite 
of his toes, and fallen arches in his feet.

A May 1991 rating decision denied service connection for 
fallen arches, but increased his evaluation to 10 percent for 
residuals of a fracture of the right great toe with traumatic 
arthritis of the interphalangeal effective from February 28, 
1991.  The veteran appealed the denial of service connection, 
and following subsequent adjudication, he was ultimately 
granted service connection for a bilateral foot disorder in a 
January 2003 rating decision.  It was noted that his service-
connected right foot disability was incorporated in that 
decision and that there was no basis for any change in the 10 
percent evaluation.  However, the decision increased the 
evaluation to 30 percent effective from September 10, 2001.  

The Board notes that the first page of the January 2003 
rating decision indicated that service connection for the 
veteran's bilateral foot disorder was effective from February 
28, 2001; however, it appears that such a statement was a 
typographical error.  In this regard, the Board notes that 
the conclusion section of the January 2003 rating decision 
stated that service connection was warranted for the 
disabilities of his feet with an effective date of February 
28, 1991.  Moreover, the claims file does not contain any 
evidence dated or received on February 28, 2001, and the 
November 2003 Statement of the Case and October 2005 
Supplemental Statement of the Case indicated that the 
effective date for the grant of service connection was 
February 28, 1991.  Based on the foregoing, the Board 
concludes that the intent of the January 2003 rating was to 
assign February 28, 1991 as the effective date for the grant 
of service connection for a bilateral foot disorder.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that February 
28, 1991 is the correct date for the grant of service 
connection for a bilateral foot disorder.  While the veteran 
has alleged that he is entitled to an earlier effective date 
for his award of service connection, there is no basis under 
the governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

Liberally construed, the veteran first presented his claim 
for service connection for a bilateral foot disorder in a 
statement submitted on February 28, 1991.  The record does 
not contain any earlier statement or action indicating an 
intent to file a claim.  Prior to that date, the veteran had 
never even mentioned the disorder in any of his submissions 
to the VA.  His first claim dated in May 1968 indicated that 
he had a swollen foot as a result of an accident, and the 
July 1968 VA examination noted that he had sustained a 
fractured right toe as a result of his accident.  There was 
no indication that he had fallen arches or any problems with 
his left foot.  The veteran was also provided a VA review 
examination in July 1973 during which he complained of 
soreness and numbness in his right foot, and the examiner 
stated that there was no demonstrable diagnosis for status 
post fracture of the great right toe.  Again, there was no 
mention of fallen arches or a bilateral foot disorder.  As 
such, the veteran did not identify fallen arches or a 
bilateral foot disorder as the benefit being sought.  Nor did 
he submit a claim within one year of either examination.  VA 
regulations provide that the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or where a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  Therefore, the 
Board finds that the veteran did not express intent to file a 
claim for service connection for a bilateral foot disorder in 
his May 1968 claim or during his VA examinations in July 1968 
and July 1973.  

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to February 28, 1991, the 
Board notes that the medical evidence of record does not 
establish that the veteran would have been entitled to 
service connection for a bilateral foot disorder at the time 
of his claim.  In this regard, the Board notes that the 
medical evidence associated with the claims file as of 
February 28, 1991 did not show the veteran to have a current 
bilateral foot disorder that was etiologically related to his 
military service.  As noted above, the medical evidence did 
not make any reference to the veteran's fallen arches, nor 
was his left foot discussed.  As such, the veteran would not 
have been entitled to service connection for a bilateral foot 
disorder until after the submission of his claim.  The 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board does acknowledge the veteran's argument that 
private medical records dated on December 17, 1991 
established entitlement to service connection for a bilateral 
foot disorder and that the grant of service connection should 
be effective as of that date.  However, as noted above, the 
RO has already assigned an effective date of February 28, 
1991.  As such, the current effective date for the grant of 
service connection for a bilateral foot disorder pre-dates 
those private medical records.  

In summary, the veteran's statements and the medical evidence 
dated prior to February 28, 1991 did not demonstrate an 
intent to raise an informal claim for a bilateral foot 
disorder.  Therefore, the Board finds that a formal or 
informal claim was not received prior to the informal claim 
filed on February 28, 1991.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to February 28, 1991, for the 
grant of service connection for a bilateral foot disorder.  

II.  Combined Disability Evaluations

The veteran contends that he is entitled to a combined 
disability evaluation in excess of 60 percent from February 
28, 1991 and a combined disability evaluation in excess of 70 
percent from September 10, 2001.

Combined disability evaluations are determined by application 
of the table included in 38 C.F.R. § 4.25.  Table I, Combined 
Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.

To use Table I of C.F.R. § 4.25, the disabilities will first 
be arranged in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
Table I as hereinafter indicated.  For example, if there are 
two disabilities, the degree of one disability will be read 
in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward. 

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  The same 
procedure will be employed when there are four or more 
disabilities.  The conversion to the nearest degree divisible 
by 10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability. 
38 C.F.R. § 4.25(b).

In this case, the veteran is service-connected for a chronic 
lumbosacral strain with degenerative changes; residuals of 
right knee surgery; residuals of a fracture of the right 
great toe with degenerative changes and calcaneal spurring 
with secondary hallux valgus, arthralgia, and calcaneal 
spurring of the left great toes and fallen arches 
bilaterally; and, tinea pedis.

As of February 28, 1991, the veteran was assigned a 40 
percent disability evaluation for his back disorder, a 20 
percent disability evaluation for his right knee disorder, a 
10 percent disability evaluation for his bilateral toe and 
foot disorder, and a noncompensable evaluation for his tinea 
pedis.  In a January 2003 rating decision, the veteran's 
evaluation for his bilateral toe and foot disorder was 
increased to 30 percent effective from September 10, 2001.  
During the pendency of the appeal, the evaluations assigned 
to his back disorder, right knee disorder, and tinea pedis 
have remained in effect.  

When the veteran's assigned disability evaluations are 
applied to Table I, the results correspond to combined 
evaluations of 60 percent from February 28, 1991 and 70 
percent from September 10, 2001.  Accordingly, the Board 
finds the veteran is not entitled to higher combined 
disability evaluations.

The calculation of a combined disability evaluation is a 
matter of law.  In a case such as this, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  Here, the 
claims for higher combined disability evaluations are without 
legal merit and must be denied.












	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to February 28, 1991, for the grant 
of service connection for a bilateral foot disorder is 
denied.

Entitlement to a combined disability evaluation in excess of 
60 percent from February 28, 1991, is denied.

Entitlement to a combined disability evaluation in excess of 
70 percent from September 10, 2001, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


